An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-874
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 18 February 2104


TASHA BALDWIN,
     Plaintiff-Appellee,

      v.                                      Wake County
                                              No. 11 CVD 6187
CLIFTON BALDWIN,
     Defendant-Appellant.


      Appeal by Defendant from order entered 19 February 2013 by

Judge Lori Christian in District Court, Wake County.                     Heard in

the Court of Appeals 7 January 2014.


      No brief for Plaintiff-Appellee.

      Stephanie J. Brown for Defendant-Appellant.


      McGEE, Judge.


      The sole issue in this appeal concerns the classification

of   certain     student      loans    for    the    purposes      of   equitable

distribution.       Tasha Baldwin (“Plaintiff”) and Clifton Baldwin

(“Defendant”) were married on 6 November 2005, and separated on

2 April 2011.       Plaintiff became a full-time divinity student in

January 2007, graduating with a master’s degree in divinity in

May 2010.       In order to help finance her graduate education,
                                           -2-
Plaintiff     borrowed   funds       in    her   name   from   Sallie    Mae   (“the

student loans”) to pay for her college tuition and school books,

totaling approximately $60,000.00.

      The hearing on equitable distribution was conducted on 26

November 2012.       The trial court filed an equitable distribution

order on 19 February 2013.            In the order, the trial court found,

inter alia, that the student loans constituted marital debt, and

ordered that Plaintiff and Defendant were each responsible for

paying one-half of the student loans.               Defendant appeals.

      In Defendant’s sole argument on appeal, he contends that

the   trial    court   erred    in        classifying   the    student   loans   as

marital debt.       We agree.

              This Court has defined "marital debt" as
              "one incurred during the marriage and before
              the date of separation, by either spouse or
              both spouses, for the joint benefit of the
              parties."   "The party who claims that any
              debt is marital bears the burden of proof on
              that issue."    The party so claiming must
              show "the value of the debt on the date of
              separation and that it was 'incurred during
              the marriage for the joint benefit of the
              husband and wife.'"

Riggs v. Riggs, 124 N.C. App. 647, 652, 478 S.E.2d 211, 214

(1996) (citations omitted).

      The student loans were procured by Plaintiff to assist her

in attending divinity school.                There is no dispute that, while

Plaintiff     was   married     to    Defendant     and   before   the    date   of
                                       -3-
separation, she attended divinity school and obtained a master’s

degree therefrom.         Plaintiff testified at the 26 November 2012

hearing that the money from the student loans went to pay for

tuition and school books.            There was no evidence presented at

the hearing that any of this money benefitted Defendant in any

manner.     Further, Plaintiff testified that the master’s degree

had not assisted her in obtaining employment, or in earning more

in wages than she otherwise could have earned.                    Plaintiff failed

in   her    burden   of    showing     that    the    student      loans       jointly

benefitted    Plaintiff        and   Defendant,      or    that    they    in     fact

benefitted Defendant in any manner.

     The trial court           found “that there was an agreement for

. . . Plaintiff      to   go    to   school,   that       the   debt     for    school

occurred during the marriage and therefore this school loan is a

marital debt.”       However, without evidence and a finding that

Defendant    benefitted     from     the   student    loans,      they    cannot    be

classified as marital.          It was Plaintiff’s burden to prove that

the student loans constituted marital debt, and she has failed

in that burden.

     We reverse and remand this case to the trial court with

instructions to properly classify the $60,000.00 in Sallie Mae

student loans as Plaintiff’s separate debt and to enter a new

equitable distribution order reflecting this classification.
                         -4-
Reversed and remanded.

Judges HUNTER, Robert C. and ELMORE concur.

Report per Rule 30(e).